DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/6/2019 and 9/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 7-9 and 16-18 are cancelled leaving claims 1-3, 6, 10-15 and 19-20 pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes (U.S. Patent Application Publication 2018/0373547) in view of Ito et al. (U.S. Patent Application Publication 2016/0379643) in further view of Izumihara et al. (U.S. Patent Application Publication 2019/0320143) and Takahashi (Japanese Patent Application Publication 2015088108, listed in IDS dated 9/24/2021).
As per claim 1, Dawes discloses:
A speech system comprising a processor configured to: 
acquire a situation value indicating a situation involving a plurality of persons based on pieces of emotion information indicating emotions of each of the persons within the atmosphere (Figure 6 and Paragraphs [0036] & [0097-0101] - sentiment of multiple users is determined as well as the cause of the sentiments) ; and 
control an object based on the acquired situation value (Figure 6 and Paragraphs [0036] & [0097-0101] – the sentimental and behavioral characteristics of the avatar are determined based on the causes of the sentiments).
Dawes fails to disclose:
The situation value is a grade of a plurality of grades into which a quality level of an atmosphere is classified;
Decide whether to cause an object to make a speech based on the situation value;
control the speech of the object based on the acquired situation value to maintain or change the quality level based on the determined situation value of the atmosphere;

wherein when the processor acquires a situation value indicating that the atmosphere of the environment is bad, the processor decides to cause the object to make the speech and when the processor acquires a situation value indicating that the atmosphere of the environment is good, the processor decides not to cause the object to make the speech.
However, Ito et al. in the same field of endeavor teaches:
The situation value is a grade of a plurality of grades into which a quality level of an atmosphere is classified (Figure 13B and Paragraph [0091] – there are multiple grades of group status change);
Decide whether to cause an object to make a speech based on the situation value (Figure 3, items S305 & S306 and paragraphs [0047-0049] – the group status determines whether an intervention into a conversation is necessary and what kind of intervention it will be);
control the speech of the object based on the acquired situation value to maintain or change the quality level based on the determined situation value of the atmosphere; (Figure 3, items S305 & S306 and paragraphs [0047-0049] – the group status determines whether an intervention into a conversation is necessary and what kind of intervention it will be).
the processor is configured to acquire the situation value based on a conversational situation involving the persons as well as the emotion information (Figure 3, item S303, Figure 4 & Figure 10 and paragraphs [0045-0046], [0050] & [0053] – the system determines group status (i.e. situation value) based on the conversational situation which includes emotions of the speakers).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes with the conversation situational data of Ito et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

the processor executes a natural language understanding and an image analysis to analyze the conversational situation and assess an atmosphere of an environment is bad based on whether the plurality of persons communicate by speaking for dissimilar amounts of time in a conversation, whether a plurality of opinions of the plurality of persons conflict with each other, whether only one person of the plurality of persons is speaking and the other persons of the plurality of persons remain silent, and whether one person of the plurality of persons is nodding; and
wherein when the processor acquires a situation value indicating that the atmosphere of the environment is bad, the processor decides to cause the object to make the speech and when the processor acquires a situation value indicating that the atmosphere of the environment is good, the processor decides not to cause the object to make the speech.
However, Izumihara et al. in the same field of endeavor teaches:
the processor executes a natural language understanding and an image analysis to analyze the conversational situation and assess an atmosphere of an environment is bad based on whether the plurality of persons communicate by speaking for dissimilar amounts of time in a conversation, whether a plurality of opinions of the plurality of persons conflict with each other, whether only one person of the plurality of persons is speaking and the other persons of the plurality of persons remain silent, and whether one person of the plurality of persons is nodding; (Paragraphs [0065-0066] – nodding, volume, duration and speed of each persons speech, number of exchanged words, words and wording of speech, speed and frequency of development of conversation are determined from voice and video to determine mood and conversation state, to include whether the environment is bad).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes and Ito et al. with the information gathering capabilities of Izumihara et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose but Takahashi in the same field of endeavor teaches:
wherein when the processor acquires a situation value indicating that the atmosphere of the environment is bad, the processor decides to cause the object to make the speech and when the (Abstract and Paragraphs [0004-0007] – When a specified event happens, one of a range of appropriate audio messages are output. Since Izumihara et al. determines whether the atmosphere of the environment is bad or not bad (i.e. good), that can be the specified event for outputting the audio message.).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes, Ito et al. and Izumihara et al. selective output capabilities of Takahashi because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 12, Dawes discloses:
A speech system comprising a processor configured to: 
acquire a situation value indicating a situation involving a plurality of persons based on pieces of emotion information indicating emotions of each of the persons within the atmosphere (Figure 6 and Paragraphs [0036] & [0097-0101] - sentiment of multiple users is determined as well as the cause of the sentiments) ; and 
control an object based on the acquired situation value (Figure 6 and Paragraphs [0036] & [0097-0101] – the sentimental and behavioral characteristics of the avatar are determined based on the causes of the sentiments).
Dawes fails to disclose:
The situation value is a grade of a plurality of grades into which a quality level of an atmosphere is classified, the atmosphere is a vehicle cabin, each of the plurality of persons are present within the vehicle cabin;
Decide whether to cause an object to make a speech based on the situation value;
control the speech of the object based on the acquired situation value to maintain or change the quality level based on the determined situation value of the atmosphere;
acquire the situation value based on a conversational situation involving the persons as well as the emotion information, the processor executes a natural language understanding and an image analysis 
wherein when the processor acquires a situation value indicating that the atmosphere of the environment is bad, the processor decides to cause the object to make the speech and when the processor acquires a situation value indicating that the atmosphere of the environment is good, the processor decides not to cause the object to make the speech.
However, Ito et al. in the same field of endeavor teaches:
The situation value is a grade of a plurality of grades into which a quality level of an atmosphere is classified (Figure 13B and Paragraph [0091] – there are multiple grades of group status change);
Decide whether to cause an object to make a speech based on the situation value (Figure 3, items S305 & S306 and paragraphs [0047-0049] – the group status determines whether an intervention into a conversation is necessary and what kind of intervention it will be);
control the speech of the object based on the acquired situation value to maintain or change the quality level based on the determined situation value of the atmosphere (Figure 3, items S305 & S306 and paragraphs [0047-0049] – the group status determines whether an intervention into a conversation is necessary and what kind of intervention it will be).
the processor is configured to acquire the situation value based on a conversational situation involving the persons as well as the emotion information (Figure 3, item S303, Figure 4 & Figure 10 and paragraphs [0045-0046], [0050] & [0053] – the system determines group status (i.e. situation value) based on the conversational situation which includes emotions of the speakers).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes with the conversation situational data of Ito et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose:

the processor executes a natural language understanding and an image analysis to analyze the conversational situation and assess an atmosphere of an environment is bad based on whether the plurality of persons communicate by speaking for dissimilar amounts of time in a conversation, whether a plurality of opinions of the plurality of persons conflict with each other, whether only one person of the plurality of persons is speaking and the other persons of the plurality of persons remain silent, and whether one person of the plurality of persons is nodding; and
wherein when the processor acquires a situation value indicating that the atmosphere of the environment is bad, the processor decides to cause the object to make the speech and when the processor acquires a situation value indicating that the atmosphere of the environment is good, the processor decides not to cause the object to make the speech.
However, Izumihara et al. in the same field of endeavor teaches:
the atmosphere is a vehicle cabin, each of the plurality of persons are present within the vehicle cabin (Paragraph [0052] – the participants can be located in a virtual car or train);
the processor executes a natural language understanding and an image analysis to analyze the conversational situation and assess an atmosphere of an environment is bad based on whether the plurality of persons communicate by speaking for dissimilar amounts of time in a conversation, whether a plurality of opinions of the plurality of persons conflict with each other, whether only one person of the plurality of persons is speaking and the other persons of the plurality of persons remain silent, and whether one person of the plurality of persons is nodding; Paragraphs [0065-0066] – nodding, volume, duration and speed of each persons speech, number of exchanged words, words and wording of speech, speed and frequency of development of conversation are determined from voice and video to determine mood and conversation state, to include whether the environment is bad).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes and Ito et al. with the information gathering capabilities of Izumihara et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

wherein when the processor acquires a situation value indicating that the atmosphere of the environment is bad, the processor decides to cause the object to make the speech and when the processor acquires a situation value indicating that the atmosphere of the environment is good, the processor decides not to cause the object to make the speech (Abstract and Paragraphs [0004-0007] – When a specified event happens, one of a range of appropriate audio messages are output. Since Izumihara et al. determines whether the atmosphere of the environment is bad or not bad (i.e. good), that can be the specified event for outputting the audio message.).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes, Ito et al. and Izumihara et al. selective output capabilities of Takahashi because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6 and 15, the combination of Dawes, Ito et al., Izumihara et al. and Takahashi discloses all of the limitations of claims 1 and 12 above. Ito et al. in the combination further teaches:
the situation value is a value indicating one grade out of a plurality of grades into which the quality of the atmosphere is classified (Figure 13B and Paragraph [0091] – there are multiple grades of group status change).

As per claim 11, the combination of Dawes, Ito et al., Izumihara et al. and Takahashi discloses all of the limitations of claim 1 above. Izumihara et al. in the combination further teaches:
the atmosphere is a vehicle cabin of a vehicle (Paragraph [0052] – the participants can be located in a virtual car or train).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes (U.S. Patent Application Publication 2018/0373547), Ito et al. (U.S. Patent Application Publication 2016/0379643), Izumihara et al. (U.S. Patent Application Publication 2019/0320143) and Takahashi (Japanese Patent Application Publication 2015088108, listed in IDS dated 9/24/2021) in view of Thapliya et al. (U.S. Patent Application Publication 20170266812) and Yamaya (U.S. Patent Application Publication 2018/0277145).
As per claims 2 and 13, the combination of Dawes, Ito et al., Izumihara et al. and Takahashi discloses all of the limitations of claims 1 and 12 above. The combination fails to disclose:
the processor is configured to estimate an emotion of each of the persons based on a facial expression of the person and to estimate the emotion of the person based on a voice of a speech of the person; and the emotion information is emotion information obtained when emotion information estimated based on the facial expression and emotion information estimated based on the voice of the speech agree with each other.
However, Thapliya et al. in the same field of endeavor discloses:
the processor is configured to estimate an emotion of each of the persons based on a facial expression of the person and to estimate the emotion of the person based on a voice of a speech of the person (Paragraph [0030] – the emotion of users is determined from facial expression and voice tone);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes, Ito et al., Izumihara et al. and Takahashi with the facial expression data of Thapliya et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose: 
the emotion information is emotion information obtained when emotion information estimated based on the facial expression and emotion information estimated based on the voice of the speech agree with each other.
However, Yamaya in the same field of endeavor teaches:
the emotion information is emotion information obtained when emotion information estimated based on the facial expression and emotion information estimated based on the voice of the speech agree with each other (Paragraphs [0046-0050] – the score for the facial expression and the score for the voice analysis are added and must meet a threshold to be assessed as that emotion. This ensures that both assessments must agree).


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes (U.S. Patent Application Publication 2018/0373547), Ito et al. (U.S. Patent Application Publication 2016/0379643), Izumihara et al. (U.S. Patent Application Publication 2019/0320143) and Takahashi (Japanese Patent Application Publication 2015088108, listed in IDS dated 9/24/2021) in view of Thapliya et al. (U.S. Patent Application Publication 20170266812).
As per claim 3, the combination of Dawes, Ito et al., Izumihara et al. and Takahashi discloses all of the limitations of claim 1 above. The combination fails to disclose:
the object is a virtual object or a real object
However, Thapliya et al. in the same field of endeavor discloses:
the object is a virtual object or a real object (Paragraph [0032] – speech characteristics of the robot (a real object) are adjusted based on the emotion of the user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the system of Dawes, Ito et al., Izumihara et al. and Takahashi with the robot of Thapliya et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 10, the combination of Dawes, Ito et al., Izumihara et al. and Takahashi discloses all of the limitations of claim 1 above. The combination fails to disclose:
the processor is configured to estimate the emotions of the persons by identifying individual facial expressions in face images of the persons, which are extracted from an image captured by a camera
However, Thapliya et al. in the same field of endeavor discloses:
the processor is configured to estimate the emotions of the persons by identifying individual facial expressions in face images of the persons, which are extracted from an image captured by a camera (Paragraph [0030] – emotion of users is determined by their facial expression).
.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1-3 and 6-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677